The jury made the special finding that the ailment of road founder, which the jack was suffering from when he reached Celeste on March 17th was caused by appellants by "improper handling while in transit." The first assignment, properly construed, assails this finding of fact upon the ground of the legal insufficiency of the evidence to support it It is concluded that this court cannot sustain the assignment as a matter of law, and it therefore must be overruled. According to the evidence of the veterinary surgeon, the jack, at the time he arrived at Celeste, was suffering from what is commonly called road founder, which is caused only by violence to the feet. This veterinarian says that he could tell that the jack was not suffering from founder caused by improper feeding and watering, through the temperature and other symptoms of the animal. And there was evidence going to show that the jack was fed and watered regularly and to the correct amount, and properly and sufficiently bedded and attended in the stall, and his condition good for the several days at Ft. Worth before delivery to appellants for reshipment to Celeste. He was also delivered by appellee to appellants properly blanketed for the weather. It was further shown by the veterinarian that jacks are easier to become road foundered than horses, and hard movements of a freight train are calculated to founder a jack, owing to his care before he was loaded on the train. And from these circumstances, considered with all the evidence, it was for the jury to say, as in their province, whether or not the inferences to be drawn were that the ailment was caused through some condition while in the charge of appellants. And while there is evidence on the part of appellants that the train was, in the opinion of the employés, operated carefully, the weight and force of all the evidence respecting its operation, as detailed, were matters for the consideration of the jury. The jury made the finding from the evidence that the injury was not necessarily incident to the ordinary and usual movements of the cars in which the jack was transported. And if the jury may, from all the facts, have further concluded, as we think they could have done, that the injury was only proximately caused by improper handling at some time in transit, *Page 65 
amounting to a want of ordinary care, the court would not be warranted, it is thought, in disturbing the verdict.
It is thought that the remaining assignments do not afford ground for reversible error, and they should be overruled.
The judgment is affirmed.